Citation Nr: 9922688	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
psychoneurosis, anxiety reaction.  

2.  Entitlement to an effective date prior to February 23, 
1995, for a grant of a 70 percent evaluation for the 
veteran's service-connected psychoneurosis, anxiety reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was before the Board in December 1997.  At that 
time, the issues were remanded for additional evidentiary 
development to include a VA social and industrial survey and 
a VA psychiatric examination.  As noted below, the survey was 
apparently not conducted, but, based on the findings made 
upon psychiatric examination, the disability rating in effect 
for psychoneurosis, anxiety reaction, was increased to 70 
percent, effective from February 23, 1995.  The assignment of 
this effective date for the increased rating, in effect, 
resulted in reclassification of the earlier effective date 
issue.  That issue, as reflected on the title page of this 
decision is now entitlement to an effective date prior to 
February 23, 1995, for a grant of 70 percent evaluation for 
service-connected psychoneurosis, anxiety reaction.  The 
Board notes that in two Supplemental Statements of the Case 
(SSOC) subsequently issued to the veteran regarding these 
issues, the RO failed to classify the earlier effective date 
in this revised manner.  For purposes of clarity, it is 
requested that they do so before this case is returned to the 
Board.  Thus, the issue is correctly identified as 
entitlement to an effective date prior to February 23, 1995, 
for a grant of a 70 percent evaluation for the veteran's 
service-connected psychoneurosis, anxiety reaction.  The 
issue of will be deferred pending the development of the 
increased evaluation issue below.  


REMAND

Pursuant to the Board's December 1997 remand, a VA social and 
industrial survey was to be conducted and to be followed by a 
psychiatric examination.  Current review of the record 
reflects that the veteran underwent the requested psychiatric 
examination and the report of the evaluation is of record.  
The requested social and industrial survey, however, was 
apparently not conducted as no such report is contained in 
the claims file.  This report was to contain an opinion as to 
the degree of social and industrial impairment which the 
veteran experienced as a result of his service-connected 
psychoneurosis, anxiety reaction.  This report was to be 
added to the claims file for review by the examining 
physician who conducted the requested psychiatric 
examination.  

In a subsequent rating decision in November 1998, based on 
the findings made upon VA psychiatric examination in 
September 1998, the RO increased the veteran's disability 
rating for psychoneurosis, anxiety reaction, to 70 percent.  
On the current record, the Board is unable to make a 
determination regarding the issue of a rating in excess of 70 
percent for the service-connected psychiatric disorder.  

It is pointed out that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board and the RO with remand directives is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, as in this case, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, although the 
Board expresses regret at the necessity for a further remand 
of this matter, the VA's duty in this case remains 
unfulfilled and the case must be remanded.  

Therefore, the issue of entitlement to a rating in excess of 
70 percent for psychoneurosis, anxiety reaction, will not be 
decided pending a REMAND for the following actions:  

1.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment that the veteran experiences 
as a result of his service-connected 
psychoneurosis, anxiety reaction.  The 
claims folder should be made available to 
the social worker for review in 
conjunction with the examination of the 
veteran.  

2.  Thereafter, the RO should take 
appropriate action to arrange for the 
examiner who conducted the September 1998 
psychiatric examination to review the 
social and industrial survey and in 
conjunction with his/her September 1998 
examination report, identify the level of 
functional impairment associated with the 
veteran's service-connected 
psychoneurosis, anxiety reaction, and any 
other service related psychiatric 
disorder, particularly as it affects his 
industrial adaptability.  In this regard, 
the examiner should again assign a Global 
Assessment of Functioning (GAF) score 
under the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), and define the meaning 
of the numerical score assigned.  The 
examiner should also comment on how each 
symptom of manifestation of the veteran's 
psychoneurosis, anxiety reaction, affects 
his industrial adaptability.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  If the 
examiner who conducted the September 1998 
examination is not available, another VA 
examiner may be asked to review the 
September 1998 report and the social and 
industrial survey that is added to the 
claims file as a result of this remand 
for the opinions requested.  If that 
physician believes that an examination of 
the veteran is required to respond to 
these questions, appropriate arrangements 
should be made to obtain such an 
examination. 

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned for remedial action.  In the 
event that the examiner provides a 
numerical GAF score under DSM-IV, but 
fails to define it, the RO may provide 
the definition in a Supplemental 
Statement of the Case (SSOC) (if 
required), or other communication with 
the appellant and the accredited 
representative, in any other manner 
deemed appropriate so long as 
notification is documented.  

4.  The RO should then review the 
veteran's claim in light of both the old 
and new criteria referable to mental 
disorders, and apply the criteria most 
favorable to the appellant.  Karnas v. 
Brown, 1 Vet. App. 308, 312-13 (1991).  

If the benefit sought is not granted, the veteran should be 
afforded a SSOC that contains all relevant laws and 
regulations and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










